         Case 18-44416-mxm13 Doc 24 Filed 12/13/18                Entered 12/13/18 10:43:43          Page 1 of 1
PAM BASSEL STANDING CHAPTER 13 TRUSTEE
Bar No. 01344800
7001 Blvd. 26, Suite 150
North Richland Hills, TX 76180
Phone (817) 916-4710
Fax (817) 916-4770
                                       UNITED STATES BANKRUPTCY COURT
                                          NORTHERN DISTRICT OF TEXAS
                                             FORT WORTH DIVISION

IN RE:                                                                   CASE NO.:        18-44416-MXM-13

         VICTORIANO TOMAS MENDOZA
               5722 TRAILCREST DR.
               ARLINGTON, TX 76107
               SSN/TIN: XXX-XX-7503

         AJA RUTH-HELEN MENDOZA
               AJA R STOVER
               5722 TRAILCREST DR.
               ARLINGTON, TX 76107
               SSN/TIN: XXX-XX-4704

DEBTOR(S)

                       NOTICE OF HEARING ON TRUSTEE’S NOTICE OF INTENT TO DISMISS

TO ALL PARTIES IN INTEREST:

        You are hereby notified of the filing of the foregoing Trustee’s Notice of Intent to Dismiss and Notice of Hearing
thereon. A Pre-Hearing Conference will be held on DECEMBER 28, 2018 at 8:30 a.m. by the Trustee at 7001 Blvd 26,
Suite 150 North Richland Hills, TX 76180. If the matter is not resolved at the Trustee’s Pre-hearing Conference, this
matter will be called at the docket call to be held on JANUARY 17, 2019 at 8:30 AM in ROOM 128 at U.S. Courthouse,
10th and Lamar St., Fort Worth, TX, with the hearing on the matter immediately following the conclusion of the docket call.

                                                         Respectfully submitted,

                                                 By:     /s/ Ethan S. Cartwright
                                                         Ethan S. Cartwright, Staff Attorney
                                                         Bar No. 24068273
                                                         PAM BASSEL STANDING CHAPTER 13 TRUSTEE
                                                         Bar No. 01344800
                                                         7001 Boulevard 26, Suite 150
                                                         North Richland Hills, TX 76180
                                                         (817) 916-4710 Phone
                                                         (817) 916-4770 Fax


                                              CERTIFICATE OF SERVICE

        I hereby certify that a true and correct copy of the above and foregoing instrument was served on the date that the
instrument was filed electronically. Service was accomplished electronically and/or by first class mail on the Debtor,
Debtor’s attorney, and any parties required to receive electronic notice.

                                                 By:     /s/ Ethan Cartwright
                                                         Ethan S. Cartwright




Page 1 of 1
NOTICE OF HEARING ON TRUSTEE’S NOTICE OF INTENT TO DISMISS
